United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4450
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Elexis Clayborn,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 3, 2007
                                 Filed: October 4, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Elexis Clayborn appeals the sentence the district court1 imposed after she
pleaded guilty to possession of counterfeit securities and identity fraud. In a brief
filed under Anders v. California, 386 U.S. 738 (1967), her counsel questions whether
the court erred in not imposing a more lenient sentence. In a pro se brief, Clayborn
asserts that her counsel was ineffective, that the district court erred in accepting the
plea agreement because she did not understand the nature of the charge, that the court
erred in accepting the presentence report (PSR) with no corrections, that the

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
calculations in the PSR were erroneous, and that the court erred in imposing
restitution.

       Clayborn entered her guilty plea pursuant to a plea agreement in which she
waived her right to bring a direct appeal, and her right to bring a 28 U.S.C. § 2255
challenge on any ground other than prosecutorial misconduct or ineffective assistance
of counsel. We will enforce the appeal waiver here. The record reflects that Clayborn
understood and voluntarily accepted the terms of the plea agreement, including the
appeal waiver; the direct appeal falls within the scope of the waiver; and no injustice
would result. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (discussing enforceability of appeal waiver); United States v. McIntosh, 492
F.3d 956, 960 (8th Cir. 2007) (concluding appeal waiver was knowing and voluntary
when it was included in plea agreement, court questioned defendant about his
understanding of waiver, and defendant did not argue on appeal that waiver was
unknowing or involuntary). Claims based on ineffective assistance of counsel may
be raised in section 2255 proceedings. See United States v. Hughes, 330 F.3d 1068,
1069 (8th Cir. 2003).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue not covered by the waiver, we find
none. Accordingly, we dismiss the appeal, and we grant counsel’s motion to
withdraw.
                       ______________________________




                                         -2-